Citation Nr: 1114300	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  10-42 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from January 1943 to December 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


REMAND

The Veteran asserts that he is entitled to special monthly compensation by reason of being in need regular of aid and attendance.  It is argued that he cannot prepare his own food, dress himself, or take his medications on time without constant assistance "due to his stroke and other disabilities."  See Veteran's claim, received in April 2010.  

The Board notes that in April 2010, the RO granted special monthly compensation, based on housebound status, with an effective date of December 4, 2009.   

Entitlement to aid and attendance benefits is based on a showing that due to service-connected disability, the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life. 38 C.F.R. §§ 3.350, 3.351.  At the outset, the Board notes that the Veteran is not shown to be blind or a patient in a nursing home, and it has not been otherwise contended. 

The elements considered in making a determination regarding the third basis for establishing entitlement to aid and attendance benefits include the inability, due to service-connected disability, to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the veteran from hazards or dangers incident to his daily environment is necessary.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  

The Veteran's disabilities are: posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling,  residuals, cold weather injury, right lower extremity, evaluated as 30 percent disabling, and residuals, cold weather injury, left lower extremity, evaluated as 30 percent disabling; his combined evaluation is 100 percent.  

It does not appear that the Veteran has been afforded a VA examination in association with this claim.  In this regard, a VA examination report, dated in February 2010, shows that it was performed in association with the Veteran's claim for service connection for residuals of frostbite of the lower extremities.  In addition, although a report from a private physician's assistant, T.B.H., dated in March 2010, indicates that the Veteran has significant limitations, it does not clearly attribute these limitations to any specific disabilities, let alone to his service-connected disabilities.  In this regard, the Veteran is shown to have a medical history that includes coronary artery disease, with coronary artery bypass grafting and a pacemaker, as well as transient ischemic attacks and a cerebrovascular accident.  

The United States Court of Appeals for Veterans Claims has held that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In the present case, the Board finds that clarification is required as to whether the Veteran is in need of regular aid and attendance by another person based solely and only on his service-connected disabilities.  

Accordingly, the case is remanded for the following action:

1.  The Veteran should be provided an examination to determine the nature and extent of his service-connected disabilities and whether they render him in need of the regular aid and attendance of another person.  The claims file must be made available to the examiner for review in association with the examination, and the examiner must indicate that the claims file was in fact reviewed.  All tests and studies deemed helpful by the examiner should be performed.  A VA Form 21-2680 ("Examination for Housebound Status or Need for Regular Aid and Attendance") should be completed.  The examiner must express an opinion as to whether the appellant is in need of permanent aid and attention due to his service-connected disabilities.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim; the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

3.  Thereafter, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the veteran until he receives further notice; however, the veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

Department of Veterans Affairs


